                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE


 JAKE’S BAR AND GRILL, LLC, and
 ANTONIO VITOLO

       Plaintiffs,

 v.

 ISABELLA CASILLAS GUZMAN,

       Defendant.



         PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION



       Plaintiffs hereby move, pursuant to Federal Rule of Civil Procedure 65, for a

 preliminary injunction, requiring Defendant to process applications for grants from

 the Restaurant Revitalization Fund in the order that they were received, without

 regard to the race or gender of the applicant. The grounds for this motion are set forth

 in an accompanying Memorandum in Support of a Temporary Restraining Order and

 Preliminary Injunction and the supporting declarations.

       Dated: May 11, 2021




Case 3:21-cv-00176-TRM-DCP Document 11 Filed 05/12/21 Page 1 of 2 PageID #: 31
                                    WISCONSIN INSTITUTE FOR LAW & LIBERTY
                                    Rick Esenberg
                                    rick@will-law.org
                                    /s/ Daniel P. Lennington
                                    Daniel P. Lennington (pro hac vice pending)
                                    dan@will-law.org
                                    Luke N. Berg (pro hac vice pending)
                                    luke@will-law.org
                                    330 E. Kilbourn Ave., Suite 725
                                    Milwaukee, WI 53202
                                    Phone: (414) 727-9455
                                    Fax: (414)727-6385


                                    /s/ Matthew J. McClanahan
                                    Matthew J. McClanahan (BPR #036867)
                                    McClanahan & Winston, PC
                                    PO Box 51907
                                    Knoxville, Tennessee 37950
                                    Telephone: (865) 347-3921
                                    Fax: (865) 444-0786
                                    Email: matt@tennadvocate.com

                                    Attorneys for Plaintiffs




                                     -2-

Case 3:21-cv-00176-TRM-DCP Document 11 Filed 05/12/21 Page 2 of 2 PageID #: 32
